         Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 1 of 20




                                            +1-212-474-1080

                                        bgruenstein@cravath.com



                                                                                 December 14, 2020

                    Floyd, et al. v. City of New York, 08-CV-1034 (AT)
                 Ligon, et al. v. City of New York, et al., 12-CV-2274 (AT)
                 Davis, et al. v. City of New York, et al., 10-CV-0699 (AT)


Dear Judge Torres:

                 I am counsel to the Monitor, Peter L. Zimroth, and respectfully write to

request that this Court vacate its order approving the combined pilot study in the above-

captioned matters and enter an order approving an alternative program.

                 In July and August of 2018, this Court ordered development of a program

to study the electronic documentation of first- and second-level police-citizen encounters,

as well as the use of body-worn cameras (“BWCs”) in first-level encounters. 1 The Monitor

submitted an initial proposal for this program on November 9, 2018, 2 and a revised

proposal (the “Combined Pilot”) on January 29, 2019. 3 The Combined Pilot sought to


     1
       Order, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 619 (S.D.N.Y. July 18, 2018);
Order, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 634 (S.D.N.Y. Aug. 9, 2018).
    2
      Attachment 1 to Letter from Peter L. Zimroth, Floyd v. City of New York, No. 08-cv-1034 (AT),
ECF No. 660-1 (S.D.N.Y. Nov. 9, 2018).
     3
       Ex. 1 to Letter from Benjamin Gruenstein, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF
No. 687-1 (S.D.N.Y. Jan. 29, 2019) [hereinafter “Combined Pilot”].
         Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 2 of 20
                                                                                                    2


study the effects of the BWC recording and documentation policies by sending trained

observers into the field with officers to note how the policies affected officer conduct, with

the expectation that experts on the Monitor’s team would study the resulting notes and

derive findings. 4 This Court approved the Combined Pilot in an order dated February 7,

2019 (the “Combined Pilot Order”). 5

                       The COVID-19 pandemic has undermined the ability of officers and

observers to safely work alongside one another and, thus, made the Combined Pilot

inadvisable. However, the Monitor believes that the ends of the Combined Pilot may be

substantially achieved if this Court orders implementation of a feasible substitute program,

which has two parts. First, the City should implement the set of policies that it proposed

in letters to the Monitor dated February 21, 2020, August 18, 2020, and September 9, 2020

(the “Alternative Plan”), which are included as Appendix 1 to this letter. The Alternative

Plan will require New York City Police Department (“NYPD”) officers to activate their

BWCs for most first-level encounters and to document certain aspects of first- and second-

level encounters. Second, the City should fully fund and support certain studies that the

Monitor’s team designed to capture information that the Combined Pilot would have

developed (the “Proposed Studies” or “Studies”), which are described in memoranda

included as Appendix 2 to this letter. The Proposed Studies will examine officers’

compliance with applicable legal requirements in police-citizen encounters, racial

disparities in officers’ compliance and escalation in those encounters, and whether those

encounters are appropriately documented.


     4
         Id. at 1-2.
     5
       Order, Floyd v. City of New York, No. 08-cv-1034 (AT), ECF No. 691 (S.D.N.Y. Feb. 7, 2019)
[hereinafter “Combined Pilot Order”].
         Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 3 of 20
                                                                                                     3


                    For the reasons detailed below, the Alternative Plan and Proposed Studies

are together an appropriate and adequate substitute for the Combined Pilot. Accordingly,

the Monitor respectfully requests that this Court approve and order them to take the

Combined Pilot’s place by entering the order included as Appendix 3 to this letter.

I.         Background

                    At the end of the Joint Remedial Process, the facilitator filed a report

recommending that NYPD officers record first-level encounters using BWCs and

document certain aspects of first- and second-level encounters. 6 Rather than order those

policies into place, this Court ordered studies of those policies, which manifested in the

Combined Pilot. This section explains the Combined Pilot as well as the Alternative Plan

and Proposed Studies that were formulated to take its place.

           A.       The Combined Pilot

                    The Combined Pilot was designed to study the effects of requiring officers

to record first-level encounters using BWCs and electronically document first- and second-

level encounters by implementing those policies in a select number of patrol precincts and

service areas. 7

                    Specifically, the Combined Pilot sought to answer four primary research

questions: (1) to what extent are officers initiating first-, second-, and third-level

encounters without legally requisite suspicion, and how does that vary among the four

condition groups being studied; (2) to what extent are officers not documenting third-level

encounters, and how does that vary among the four condition groups being studied; (3)


     6
       Ariel E. Belen, Final Report and Recommendations, Floyd v. City of New York, No. 08-cv-1034
(AT), ECF No. 597 (S.D.N.Y. May 15, 2018).
     7
         Combined Pilot, supra note 3, at 1-5.
        Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 4 of 20
                                                                                           4


how burdensome would the recording and documentation requirements be; and (4) would

documentation or recording provide useful data in assessing Fourth and Fourteenth

Amendment violations? 8            Furthermore, the Combined Pilot sought to answer four

subsidiary research questions: (5) how frequently do encounters occur at each De Bour

level; (6) how frequently do first- and second-level encounters escalate to higher levels;

(7) are there encounters for which privacy costs outweigh the benefits of recording; and (8)

how does the recording of first-level encounters affect citizens’ orientation toward

officers? 9 Finally, the Combined Pilot sought to collect and study data about the race of

the citizens whom officers encountered to examine potential violations of the Fourteenth

Amendment. 10

                       The Combined Pilot intended to study four NYPD condition groups: (1) a

control group of commands in which there would be no change in NYPD procedures;

(2) commands in which officers would be required to activate their BWCs during first-

level encounters; (3) commands in which officers would be required to electronically

document first- and second-level encounters; and (4) commands in which both electronic

documentation and BWC activation would be required. 11

                       For the second condition, the Combined Pilot would have required BWC

activation for all first-level encounters, 12 except for events that NYPD procedures had




    8
        Id. at 1.
    9
        Id.
    10
         Id. at 8.
    11
         Id. at 2-3.
    12
         Id. at 2.
      Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 5 of 20
                                                                                                            5


designated “do not record” events. 13 But, for first- and second-level encounters, officers

would not have had to document the reason for the encounter or the race, ethnicity, gender,

or age of persons encountered. 14

                        For the third and fourth conditions, the NYPD agreed to create a new app

or electronic form on officers’ phones to gather information. Although development of the

app was not completed, the information to be documented for each encounter would have

included: ICAD number, call type, location, initial and final De Bour level, the gender,

race, ethnicity, and age of the person encountered, whether there was BWC footage of the

encounter, and the reason for the encounter. 15

                        The Combined Pilot planned to use a research method known as systematic

social observation (“SSO”), by which the Monitor’s team would have sent trained graduate

students into the field with officer teams to observe officer conduct for eight-hour shifts.16

Officer teams were going to be randomly selected for observation from among the pool of

officers who agreed to participate in the study. 17 Once paired with officer teams, the

observers were to take notes on the officers’ encounters and conduct, as well as the officers’

responses to questions about the reasons for their conduct, and prepare narratives of each

encounter. 18 Then, legal experts on the Monitor’s team were to use the observers’


     13
         See Patrol Guide 212-123 (11)(a)-(j): performance of administrative duties and non-enforcement
functions, routine activities within the department facilities, departmental meetings or trainings, off duty
employment including paid detail assignments, interviewing a current or a potential confidential informant,
undercover officers, interviewing the victim of a sex crime as soon as the nature of the offense becomes
apparent, strip searches, when present in a court facility, exception for immediate lodging of a prisoner, and
the inside of a medical facility.
     14
          Combined Pilot, supra note 3, at 2.
     15
          Id.
     16
          Id. at 4.
     17
          Id. at 3.
     18
          Id. at 6-7.
     Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 6 of 20
                                                                                                6


narratives to assess the propriety of the officers’ conduct. 19 From start to finish, the

Combined Pilot was estimated to require 14.75 to 17 months. 20

                      This Court approved the Combined Pilot on February 7, 2019. 21

          B.          The Alternative Plan

                      In letters included as Appendix 1, the City proposed the Alternative Plan as

a way to achieve some of the policy objectives that the Combined Pilot sought to study

and, thus, obviate part of the need for the Combined Pilot.

                      Under the Alternative Plan, if approved by the Court, the City would expand

BWC recording by requiring NYPD officers citywide to activate their BWCs for first-level

encounters, except when officers have those encounters (a) in situations that the NYPD has

designated as “do not record” situations; (b) while addressing motor vehicle accidents;

(c) in situations in which a person requires medical assistance, except that the involvement

of an emotionally disturbed person is not a reason for not recording; or (d) while taking

reports on past crimes. 22

                      The Alternative Plan would also expand documentation of police-citizen

encounters by requiring officers to manually enter information into a form on the BWC

metadata system, evidence.com. For first-level encounters, officers must enter the level of

the encounter. For second-level encounters, officers must enter the level of the encounter,

the race and gender of the primary person encountered, and whether multiple persons were




    19
         Id. at 6.
    20
         Id. at 12.
    21
         Combined Pilot Order, supra note 5.
    22
         App’x 1, Letter from James E. Johnson to Peter L. Zimroth, at 2 (Feb. 21, 2020).
      Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 7 of 20
                                                                                                       7


encountered. 23 The manually-entered information supplements the information that would

be automatically captured by the BWC recordings: date, time, officer and supervisor

information, assignment information, and length of recording. 24

                        Unlike the Combined Pilot, the Alternative Plan will not require officers to

record the age, gender, race, and ethnicity of individuals encountered at the first De Bour

level, and will not require officers to record the reason for first- or second-level encounters.

           C.           The Proposed Studies

                        Although the Alternative Plan will achieve some of the objectives sought

by the Combined Pilot, it will not develop the full body of knowledge that the Combined

Pilot sought to create. Accordingly, the Monitor’s team formulated the Proposed Studies

to answer questions that this Court raised in the course of ordering the Combined Pilot and

provide additional information to the Monitor that will be useful in assessing the City’s

legal compliance. 25 If approved, these Studies will be conducted by both the Institute for

State and Local Governance (“ISLG”) and a team of researchers from Stanford University,

including Dr. Jennifer Eberhardt.

                        The Proposed Studies will examine the NYPD’s compliance with the Fourth

and Fourteenth Amendments in police-citizen encounters as an alternative to the Combined

Pilot.26 The Studies will examine legal compliance in police-citizen encounters, racial




     23
          Id. at 2-3.
     24
          Id.
     25
       See App’x 2, Reagan Daly et al., Sampling for Alternative Study to the Combined Pilot (May 18,
2020); Reagan Daly et al., Proposed Study of Police-Citizen Encounters (May 28, 2020); Nick Camp et al.,
Using Machine Learning Techniques to Analyze Body-Worn Camera Footage (June 2020).
     26
          Id.
     Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 8 of 20
                                                                                         8


disparities in compliance and escalation, and appropriate documentation of encounters. 27

The Studies will explore the following research questions:

   1) Compliance: How often does officer behavior in police-citizen encounters violate
      the Fourth Amendment or Fourteenth Amendment? What are the key reasons for
      officers’ failure to comply with legal requirements? Are there racial disparities in
      the legality of police-citizen encounters?

   2) Free to Leave: How do officers, through their words, create a situation where a
      reasonable person would not feel free to leave?

   3) Escalation: How often do police-citizen encounters escalate from lower to higher
      levels? Are there racial disparities in the legality of escalated encounters?

   4) Stops and Citizen Complaints: What actions and communications by officers during
      stops lead to citizen complaints?

   5) Consent Searches: How is consent sought for searches during stops, and are there
      racial differences in officers’ requests for consent and when citizens grant consent?

   6) Documentation: Does the expansion of mandatory BWC recording to most first-
      level encounters increase the number of third-level encounters that are reported?
      After expansion of BWC recording, what is the documentation rate of third-level
      encounters? Are undocumented third-level encounters associated with race and
      ethnicity or legal non-compliance? 28

               The Proposed Studies would use the same legal experts as the Combined

Pilot—a group of retired state-court judges. However, the Proposed Studies will not

require observer ride-alongs, because instead of reviewing observers’ notes about

encounters, the legal experts will review BWC footage of the encounters.

               In addition, the Stanford researchers will be using a method of research to

evaluate BWC footage—machine learning—that would not have been used in the

Combined Pilot. Transcripts based on BWC footage will be created, after which the

researchers will develop algorithms to extract and analyze officer language. There are


    27
         Id.
    28
         Id.
     Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 9 of 20
                                                                                         9


significant advantages to using machine learning to examine issues of compliance and

escalation in encounters. For example, once the transcripts are produced and the algorithms

are set, humans are no longer needed to judge each and every encounter, and statistical

comparisons can be made of officer language and behavior across precincts, time periods,

demographic categories, or encounter outcomes. Moreover, since BWC recordings are

constantly being generated by officers, machine learning can be used to assess the efficacy

and impact of policy change, various trainings, and other interventions on a rolling basis.

This approach involves simply analyzing the data that are already being collected on a

routine basis, and will not require officers to do much beyond what they normally do.

       D.      Differences and Similarities Between the Combined Pilot and the
               Alternative Plan and Proposed Studies

               In many ways, the Alternative Plan and Proposed Studies together

accomplish the goals of the Combined Pilot. In fact, in some ways, they go beyond the

Combined Pilot; and in other ways, they are different and do not collect the same data as

the Combined Pilot. Below are differences and similarities between the Combined Pilot

and the Alternative Plan and Proposed Studies.

               1.      Both the Alternative Plan and the Combined Pilot would require

BWC activation for the vast majority of first-level encounters. The Combined Pilot would

exempt “do not record” events, while the Alternative Plan would exempt “do not record”

events as well as motor vehicle crashes, aided situations not involving emotionally

disturbed persons, and encounters in which officers were taking reports of crimes that

occurred in the past (10-20 series). These additional carve-outs in the Alternative Plan

would be a very small percentage of first-level encounters and are not the kinds of

situations that escalate to higher De Bour levels.
    Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 10 of 20
                                                                                         10


                2.     The Combined Pilot proposed a study of only 16 commands (12 of

77 eligible precincts and four of nine eligible Police Service Areas (“PSAs”)), while the

Alternative Plan would be implemented in all 98 NYPD commands citywide (77 patrol

precincts, nine PSAs, 12 transit districts). Accordingly, while the encounters reviewed in

the Combined Pilot would have been limited to those 16 commands, the encounters in the

proposed ISLG study will be a random sample of citywide encounters.

                3.     The Combined Pilot would require officers to complete an

electronic form for every first- and second-level encounter, documenting the event type,

ICAD number, time, date, location, age, gender, race, and ethnicity of the individuals

encountered, whether there is BWC footage of the encounter, and the reason for the

encounter. Under the Alternative Plan, there would be no app, but encounters and

associated data from encounters would be documented in the BWC metadata system,

evidence.com.

       a.       For first-level encounters under the Alternative Plan, the officer’s BWC

       would automatically record the date, time and location of the encounter, as well as

       officer and supervisor information, assignment information, and length of

       recording. Officers would also manually enter the level of the encounter in the

       BWC system. Unlike the Combined Pilot, however, the Alternative Plan would not

       require officers to document the age, gender, race, and ethnicity of encountered

       individuals, nor the reasons for encounters.

       b.       For second-level encounters under the Alternative Plan, the BWC would

       automatically record the date, time and location of the encounter, as well as officer

       and supervisor information, assignment information, and length of recording. The
    Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 11 of 20
                                                                                         11


       Alternative Plan would require officers to manually enter the level of the encounter,

       race of the primary individual encountered, gender of the primary individual

       encountered, and whether the encounter was with more than one individual. But,

       unlike the Combined Pilot, the Alternative Plan would not require recording of the

       reasons for encounters and the age of persons encountered.

       4.       Both the Proposed Studies and the Combined Pilot would use retired state-

court judges as legal experts to review encounters and assess compliance with the

Constitution and De Bour standards, but they differ in the following ways:

       a.       The Combined Pilot followed an SSO research method and would have

       used trained observers, while the Proposed Studies would review BWC footage.

       b.       The Combined Pilot would have reviewed all encounters occurring during

       the tours and shifts in which the observers rode along with the officers; that means

       that a large percentage of the encounters would have been only first-level

       encounters. Of the Proposed Studies, the ISLG study would focus on encounters

       at the second level or higher, but would also include encounters that started at the

       first level and then escalated to the second level or higher. In addition, the ISLG

       study would review a sample of encounters that officers categorize as first-level

       encounters to assess whether officers are accurately categorizing the encounters.

       The Stanford study would focus on third-level encounters and encounters that are

       categorized by officers as second-level encounters, but that might be third-level

       stops.

       c.       Both the Combined Pilot and Proposed Studies would examine many of the

       same research questions relating to inappropriately initiated police encounters,
Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 12 of 20
                                                                                      12


  undocumented third-level stops, Fourth and Fourteenth Amendment assessment,

  and escalation of encounters.     The Proposed Studies would not examine the

  administrative workload of requiring documentation of first- and second-level

  encounters using an app. However, the Proposed Studies would involve a number

  of analyses that were not part of the Combined Pilot, including:

          i.     Examining officer language and behavior during third-level stops

          that are most likely to result in citizen complaints. This analysis could shed

          light on the dynamics in police-citizen interactions that underlie complaints

          of unprofessional conduct or officer disrespect. It also may provide data

          useful for examining racial differences among complaints—perhaps a

          certain set of officer linguistic features is more likely to lead to complaints

          by White citizens, while another set is more predictive for Black citizens.

          ii.    Examining officer language and behavior during third-level stops in

          which a consent search was requested to assess the voluntariness of consent

          search requests, the factors that lead to civilians granting consent, and

          whether there are racial disparities in these encounters.

          iii.   Examining how an officer’s communication can lead to the

          escalation of an encounter, whether officers’ words are predictive of

          improper escalation, and whether there are racial disparities in escalation.

          iv.    The Stanford study will also review encounters that were

          categorized by officers as second-level encounters, but that the Monitor’s

          legal experts determined to be third-level encounters because the citizen

          was not free to leave. Stanford researchers will examine whether there are
      Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 13 of 20
                                                                                         13


                  linguistic features that can predict whether an encounter was a second- or

                  third-level encounter.

        As discussed below, the Alternative Plan would adopt and implement the

facilitator’s fourth recommendation citywide and would document many of the data points

that the facilitator’s fifth recommendation would have documented. When combined with

the Proposed Studies, it will allow the Monitor’s research teams to examine the questions

raised by the Combined Pilot and several more.

II.     The Combined Pilot Order Should Be Vacated and the Alternative Plan and
        Proposed Studies Should Be Ordered in its Place

                  This Court has a “broad” and “flexible” power to modify its past orders in

the exercise of its “sound discretion.” Brown v. Plata, 563 U.S. 493, 542 (2011). It should

use that power to vacate the Combined Pilot Order because the Combined Pilot is

inadvisable during the pandemic, and replace that order with an order approving and

instructing implementation of the Alternative Plan and Proposed Studies, which together

will substantially achieve the Combined Pilot’s aims.

        A.        The Combined Pilot Order Should Be Vacated Because of the COVID-
                  19 Pandemic

                  Because the COVID-19 pandemic has made the Combined Pilot inadvisable

and the alternative program proposed here offers a suitable substitute, this Court should

vacate the Combined Pilot Order. The Combined Pilot can succeed only by sending

observers into the field with officers to collect data, and the pandemic has undermined the

ability to do that safely in light of the close quarters they would have to share, including

with civilians.
     Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 14 of 20
                                                                                                14


          B.       The Alternative Plan and the Proposed Studies Are an Appropriate
                   Substitute for the Combined Pilot

                   The Alternative Plan and Proposed Studies meaningfully achieve the aims

of the Combined Pilot and should be approved in its place. The Alternative Plan would

expand the NYPD’s mandatory activation of BWC recording to include the vast majority

of all first-level encounters citywide. The NYPD will undertake documentation of first-

and second-level encounters through evidence.com; that documentation will include many

of the data elements that were required in the Combined Pilot. In addition, the Proposed

Studies go further than the Combined Pilot in examining officer compliance with law and

policy.

                   The policy of requiring activation of BWCs for first-level encounters does

not need to be tested with a pilot program, because if the Court issues the order included

in Appendix 3 then the NYPD will require activation of BWCs for first-level encounters

citywide. 29

                   Although the Alternative Plan does not require BWC activation for motor

vehicle crashes, aided situations not involving emotionally disturbed persons, and officers

taking reports on past crimes, these are a small percentage of first-level encounters.

Implementing BWC activation for first-level encounters citywide, even with these carve-

outs, will result in more BWC recordings than the Combined Pilot would have, and these

carve-outs do not involve encounters that tend to escalate to higher De Bour levels. By

requiring all officers to record most first-level encounters, the Alternative Plan effectively

renders the BWC aspects of the Combined Pilot moot. For these reasons, enforcement of



    29
         See App’x 1, Letter from James E. Johnson to Peter L. Zimroth, at 1 (Feb. 21, 2020).
    Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 15 of 20
                                                                                                15


the Combined Pilot’s requirement of testing first-level BWC activation would be no longer

equitable.

          The Alternative Plan and the Proposed Studies are justified as a substitute for the

Combined Pilot even though the Alternative Plan does not involve an app for documenting

lower-level encounters. The Alternative Plan documents many of the data elements that

were to be documented in the Combined Pilot. Lower-level encounters will be recorded

on BWCs and many elements of the encounters will be included in the BWC metadata

through evidence.com: date, time, officer and supervisor information, assignment

information, and length of recording. Officers will also be required to manually enter the

level of the encounter into evidence.com. For second-level encounters, the same elements

will be automatically captured: date, time, officer and supervisor information, assignment

information, and length of recording. In addition, officers will be required to manually

enter the level of encounter, the race and gender of the primary person encountered, and

whether multiple persons were encountered. 30

                   As explained above, there are data elements that will not be documented in

the Alternative Plan that would have been in the Combined Pilot: the age, gender, race and

ethnicity of individuals stopped during first-level encounters, as well as the age of

individuals encountered in second-level interactions. Declining to require documentation

of this information is justified, however, because the burdens of that documentation

outweigh the benefits. There was no guarantee that this Court would have ordered that

documentation at the conclusion of the Combined Pilot—the Court would have needed to

assess whether the burdens of that documentation were unmanageable or in excess of the


    30
         See App’x 1, Letter from James E. Johnson to Peter L. Zimroth, at 1 (Feb. 21, 2020).
     Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 16 of 20
                                                                                                      16


benefits. The burdens of that documentation would be significant. Given the fact that any

one of the approximately nine million calls for service that the NYPD answers each year

can result in a first-level encounter with one or more individuals, requiring officers to

manually document the race, age, and gender of the persons encountered in every one of

those encounters would be time-consuming and difficult to manage.

                 As for the benefits, collecting aggregate data on the race, age, and gender

of persons encountered during first-level encounters would not yield useful information for

a Fourteenth Amendment analysis, undermining a key rationale for the facilitator’s

recommendation. Suppose, for example, that the data showed that a higher percentage of

Black people than White people were encountered in first-level encounters. That would

show disparities, but it would not show discrimination unless the analysis could show that

more Black people were encountered than “should have been” encountered, based on an

appropriate benchmark. It does not appear that an appropriate benchmark can be found. 31

     •   For an analysis of racial discrimination regarding first-level stops, the benchmark

         used is based on the legal framework of reasonable suspicion: the critical task is to

         identify the relevant population at risk of being stopped. For first-level encounters,

         however, there is no way to identify the relevant population for whom an officer

         might have an objective credible reason to approach.




31
   See Ridgeway, Greg, and John MacDonald. “Methods for assessing racially biased policing.” Race,
ethnicity, and policing: New and essential readings (2010): 180-204. NY, New York University Press; Neil,
Roland, and Christopher Winship. “Methodological challenges and opportunities in testing for racial
discrimination in policing.” Annual Review of Criminology 2 (2019): 73-98; National Academies report,
Proactive Policing: Effects on Crime and Communities, Weisburd and Majmundar, 2017, Ch. 7 (a meaningful
benchmark for assessing racial discrimination is difficult even for traffic and pedestrian stops).
Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 17 of 20
                                                                                         17


•   Because there are so many different kinds of encounters with the shared label of

    Level 1, there is no similarity among them, and therefore, there is no standard for

    determining who “should have been” encountered assuming there was no

    discrimination. Types of first-level encounters include, but are not limited to,

    officers at the scene of a crime asking people whether they saw anything or have

    other useful information to aid in an investigation; officers asking someone if they

    are in need of assistance, such as someone who is intoxicated or appears to be lost;

    officers responding to disputes (family disputes, landlord-tenant disputes, vendor-

    customer disputes); officers responding to 311 calls involving noise disputes;

    officers seeking information about missing persons; and officers responding to

    disorderly groups.

•   The majority of first-level encounters are ones in which officers are responding to

    a call from a citizen (e.g., medical-assistance calls, calls to file a police report, or

    calls seeking help, such as directions or because someone is locked out of a

    vehicle). For these calls, the data that would have been collected in the Combined

    Pilot would show only the race, age, and gender of the persons calling the police.

    Because officers are responding to calls, there is no officer choice in initiating the

    encounter, so the data would not be useful in assessing either the officers’

    motivations or the agencies’ decisions in responding to the calls.

•   Even for officers’ self-initiated encounters, there is no standard for identifying the

    relevant population that might be encountered for benchmarking purposes. For

    example, if officers approach an intoxicated person to see if she needs assistance,

    there is no ability to identify whether there might be other persons that the officer
    Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 18 of 20
                                                                                           18


       could have approached, but did not. Without knowing what opportunities the

       officers declined to follow, there is no way to say anything meaningful about

       selective enforcement.

   •   Various examples illustrate these points: if there were a higher percentage of Black

       people than White people whom officers encountered when assisting persons who

       needed help, that could be because more Black people requested assistance, or it

       appeared to officers that there were more Black people that needed assistance. One

       could not attribute the racial disparity to officers having a higher level of suspicion

       of Black people. Similarly, a higher percentage of Black people encountered after

       vehicle accidents would likely be due to a greater percentage of accidents involving

       Black people than White people, not because officers were being discriminatory in

       responding to accidents of Black people. Another example would be officers

       responding to Shot-Spotter or a shots-fired call. There is no way to estimate the

       relevant population of persons in the vicinity of firearms discharges, so even if there

       were a racial disparity in persons who were approached after a firearms discharge,

       there is no appropriate benchmark against which that data could be compared to

       assess whether the disparity was due to racial discrimination.

       Furthermore, the Proposed Studies are much more effective at accounting for the

relationship between race and De Bour encounters, including first-level encounters, than

the electronic documentation of first-level encounters mandated by the Combined Pilot.

              Even without the app for documenting first- and second-level encounters,

the Alternative Plan and Proposed Studies allow for extensive analysis of lower-level

encounters. The Monitor’s legal experts will review encounters that start at Level 1 and
     Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 19 of 20
                                                                                                           19


escalate to higher levels, as well as encounters that start at Level 2. They will then evaluate

whether officers’ actions were legally compliant at each De Bour level, including first- and

second- level encounters. The researchers also will examine whether there are racial

disparities in legal compliance across police-citizen encounters that are reviewed. They

will assess Fourteenth Amendment violations by examining whether certain citizens, such

as Black and Latinx people, are more likely to experience constitutional violations in their

interactions with officers, while controlling for other aspects of the encounters that might

affect compliance. 32 The Proposed Studies will also collect a sample of encounters

categorized by officers as first-level encounters to assess the accuracy of categorization

and legal compliance in encounters that are found to rise above Level 1. 33 If the research

team finds that there is an unacceptable number of encounters at higher levels

mischaracterized as first-level encounters, the team will increase the number of first-level

encounters reviewed. The Studies will examine in greater depth the accuracy of officers’

second-level categorizations, to assess whether encounters in which a reasonable person

would not feel free to leave were inaccurately categorized as second-level encounters.

Thus, the Proposed Studies will more effectively examine Fourth and Fourteenth

Amendment issues than the Combined Pilot.

                  The Alternative Plan, with BWC activation at all De Bour levels, and the

Proposed Studies will uncover potential issues within the realm of the Fourth and

Fourteenth Amendments that the Combined Pilot was designed to achieve, but, again, on



      32
         In this analysis of compliance, the sample will capture encounters that legal experts determine are
third-level stops, but were not reported as stops by officers.
    33
       Although the NYPD officers will not record the race and gender of person encountered at Level 1,
ISLG will have graduate students code the encounters and record the individuals’ race and gender.
    Case 1:08-cv-01034-AT Document 805 Filed 12/14/20 Page 20 of 20
                                                                                        20


a citywide scale. The Alternative Plan and the Proposed Studies will provide more data to

the Monitor in measuring and assessing the stated goals of increased documentation of

first- and second-level encounters than the Combined Pilot. And it would do so without

burdening officers with completing an electronic form during every first- and second-level

encounter.

                                              ***

               For the foregoing reasons, the Monitor respectfully requests that this Court

exercise its “sound discretion” under Brown v. Plata, 563 U.S. 493, 542 (2011) to vacate

the Combined Pilot Order and enter the order included in Appendix 3 that approves and

instructs implementation of the Alternative Plan and Proposed Studies.



                                             Respectfully submitted,



                                                        /s/ Benjamin Gruenstein
                                                          Benjamin Gruenstein

                                           CRAVATH, SWAINE & MOORE LLP
                                             Worldwide Plaza
                                               825 Eighth Avenue
                                                   New York, New York 10019
                                                      Phone: (212) 474-1000
                                                          Fax: (212) 474-3700
                                                             bgruenstein@cravath.com

Hon. Analisa Torres
   United States District Court
      Southern District of New York
          500 Pearl Street
              New York, New York 10007-1312
BY ECF
